                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

JAMES A. CIESNIEWSKI, DARRYL       )
NORMAN, on behalf of themselves and)
on behalf of all persons similarly situated,
                                   )
                                   )
           Plaintiffs,             )
     v.                            )                   CASE NO. 1:16-CV-00817-WTL-TAB
                                   )
ARIES CAPITAL PARTNERS, INC. d/b/a )
ARIES DATA COLLECTIONS, ASTA       )
FUNDING, INC., PALISADES           )
COLLECTION, L.L.C., PALISADES      )
ACQUISITION XVI, L.L.C.; PARKER L. )
MOSS, PARKER L. MOSS, P.C.,        )
                                   )
           Defendants.             )

                             AFFIDAVIT OF MATTHEW BLAKE

       I, Matthew Blake, under oath and with personal knowledge, state as follows:

       1.      I am the Chief Executive Officer and owner of Aries Capital Partners, Inc.,

(Aries) and have served in that capacity since 2005.

       2.      Aries is a licensed collection agency and was licensed at all times relevant to the

allegations in Plaintiff’s amended complaint.

       3.      I was Chief Executive Officer during the time of the events alleged in Plaintiff’s

amended complaint.

       4.      I am personally familiar with Aries’s day-to-day operations, including the

assignment of collection matters to attorneys.


       5.      At all material times, Aries had an Attorney Network Collection Agreement with

defendant Palisades Collection, L.L.C. Pursuant to that agreement, Palisades Collection, L.L.C.

placed judgments with Aries for collection.
                                                                             EXHIBIT R

6170090.1
       6.      Palisades Collection, L.L.C., provided collection information to Aries through a

secured electronic link to TXT files. Aries took data from the TXT files and loaded the

information into its “Collector Pro” software program. Aries would send the collection

information provided by Palisades Collection, L.L.C., to its collection attorneys after Aries

determined that the information was correct. It did so by making sure that the information

needed to collect on judgments was put in the correct columns on the spreadsheet sent to the

attorney. The data sent to attorneys was reviewed to make sure it was consistent with Aries’

internal information. Aries used this procedure with each collection matter assigned to an

attorney or law firm to avoid errors.


       7.      During the time of the events alleged in Plaintiff’s amended complaint, Aries

assigned collection matters to defendants Parker L. Moss and Parker L. Moss, P.C., including

judgments assigned by Palisades Collection, L.L.C.

       8.      One of the collection matters assigned to defendants Parker L. Moss and Parker L.

Moss, P.C., was the Ciesniewski collection matter, which is the subject of this lawsuit.

       9.      With respect to every collection matter assigned to any law firm during the time

period identified in Plaintiff’s amended complaint, Aries had a procedure in place to ensure that

the law firms filed suit under the name of the correct current creditor. Aries adapted this

procedure to avoid errors, including the prosecution of collection matters under the names of

entities other than the current creditor or on behalf of disbanded entities, such as the entities

identified by Plaintiff as “Dead Companies.”

       10.     With respect to every collection matter assigned to any law firm, Aries provided

an Excel document that provides certain information, including the name of the judgment

amount, the original creditor and the current creditor.



6170090.1                                         2
       11.     In this case, Aries provided an Excel spreadsheet to Parker L. Moss and Parker L.

Moss, P.C. assigning several collection matters, including the Ciesniewski matter.

       12.     At my deposition, counsel for defendants Parker L. Moss and Parker L. Moss,

P.C., showed me an incomplete copy of the 2014 Excel spreadsheet, which was identified as

deposition exhibit 13. That spreadsheet, which had been converted to a PDF document and

produced by Parker L. Moss and Parker L. Moss, P.C., did not include every column of data that

the 2014 Excel spreadsheet contained. Specifically, the document presented as an exhibit at my

deposition did not include column AG.

       13.     Following my deposition, I located the October 2014 Excel spreadsheet, which

my attorney produced to all parties.

       14.     An accurate and authentic copy of the October 2014 Excel spreadsheet assigning

collection matters to defendants Parker L. Moss and Parker L. Moss, P.C., is attached to this

affidavit as Exhibit 1. To protect confidential information, Aries redacted the names of all

debtors other than Plaintiff and Plaintiff’s personal information.

       15.     In column AG, identified as “Assignee,” the attached October 2014 Excel

spreadsheet advised Parker L. Moss and Parker L. Moss, P.C., that “The current creditor, as the

assignee to whom this debt is owed, is Palisades Acquisition XVI, LLC.”

       16.     Aries used this identical procedure with each collection matter assigned to an

attorney or law firm to inform each attorney or law firm of the current creditor to avoid errors.

       17.     With respect to each collection matter assigned to an attorney or law firm, Aries

reviewed the original judgment and entered that information into a spreadsheet. Aries utilized

this procedure to avoid errors in the judgment amount.




6170090.1                                        3
       18.     In column Z, identified as “Judgment Amount,” the attached October 2014 Excel

spreadsheet identified an amount of $20,719.88.

       19.     Aries used this identical procedure with each collection matter assigned to an

attorney or law firm to inform each attorney or law firm of the judgment amount to avoid errors.

       20.     The correct judgement amount should have been $12,655.19. That error occurred

despite the existence of a procedure to prevent errors.



       FURTHER AFFIANT SAYETH NOT.




6170090.1                                        4
                                                                                      EXHIBIT 1

            A           B            C                  D                E                F          G           H         I             J       K            L       M          N
     Aries file #   Attorney_ Creditor_Ref   Original Creditor   Orig_Creditor_Ref   Fname_1    Lname_1     SS         Address    City       State      Zip        Home       Emp_Tel
                    ref                                                                                                                                            Phone
1
2 Redacted                    Redacted       Redacted           Redacted             Redacted   Redacted    Redacted Redacted Redacted Redacted Redacted
  205131                      14244137       DISCOVER FINANCIAL 6011005134507436     JAMES A    CIESNIEWSKI Redacted Redacted Redacted Redacted Redacted Redacted
                                             SERVICES


 3
 4                                                                                              Redacted    Redacted   Redacted   Redacted   Redacted   Redacted   Redacted Redacted
 5   Redacted                Redacted        Redacted            Redacted            Redacted   Redacted    Redacted   Redacted   Redacted   Redacted   Redacted   Redacted Redacted
 6   Redacted                Redacted        Redacted            Redacted            Redacted   Redacted    Redacted   Redacted   Redacted   Redacted   Redacted   Redacted Redacted
 7   Redacted                Redacted        Redacted            Redacted            Redacted   Redacted    Redacted   Redacted   Redacted   Redacted   Redacted   Redacted
 8   Redacted                Redacted        Redacted            Redacted            Redacted   Redacted    Redacted   Redacted   Redacted   Redacted   Redacted   Redacted
 9   Redacted                Redacted        Redacted            Redacted            Redacted   Redacted    Redacted   Redacted   Redacted   Redacted   Redacted
10   Redacted                Redacted        Redacted            Redacted            Redacted   Redacted    Redacted   Redacted   Redacted   Redacted   Redacted              Redacted
11   Redacted                Redacted        Redacted            Redacted            Redacted   Redacted    Redacted   Redacted   Redacted   Redacted   Redacted   Redacted
12   Redacted       Redacted Redacted        Redacted            Redacted            Redacted   Redacted    Redacted   Redacted   Redacted   Redacted   Redacted
13   Redacted                Redacted        Redacted            Redacted            Redacted               Redacted   Redacted   Redacted   Redacted   Redacted   Redacted Redacted
14   Redacted                Redacted        Redacted            Redacted            Redacted   Redacted    Redacted   Redacted   Redacted   Redacted   Redacted   Redacted
15   Redacted                Redacted        Redacted            Redacted            Redacted   Redacted    Redacted   Redacted   Redacted   Redacted   Redacted   Redacted Redacted
                                                                          EXHIBIT 1

      O       P         Q      R      S          T                  U                 V          W            X               Y                 Z             AA
   Employ_ Employ_ Employ_ Employ_ Employ_Z Plaintiff    Judgment_Awarded_Date   Index_Num   County     Court_Name       Court_State   Judgment_Amount   Payments Post
   Name    Address City    State   ip       Name                                                                                                         Judgment
 1
 2 Redacted Redacted Redacted Redacted Redacted Redacted Redacted                Redacted    Redacted   Redacted         Redacted      Redacted          Redacted
   Redacted Redacted Redacted Redacted Redacted CENTURI 11/28/2006               49D06-0607- Marion     Marion County    IN            $20,719.88        $0.00
                                                ON                               CC-028491              Superior Court
                                                CAPITAL                                                 6
                                                CORP
 3
 4 Redacted Redacted Redacted Redacted Redacted Redacted Redacted                Redacted    Redacted   Redacted         Redacted      Redacted          Redacted
 5 Redacted Redacted Redacted Redacted Redacted Redacted Redacted                Redacted    Redacted   Redacted         Redacted      Redacted          Redacted
 6 Redacted Redacted Redacted Redacted Redacted Redacted Redacted                Redacted                                Redacted      Redacted          Redacted
 7 Redacted Redacted Redacted Redacted Redacted Redacted Redacted                Redacted    Redacted   Redacted         Redacted      Redacted          Redacted
 8 Redacted Redacted Redacted Redacted Redacted Redacted Redacted                Redacted    Redacted   Redacted         Redacted      Redacted          Redacted
 9 Redacted Redacted Redacted Redacted Redacted Redacted Redacted                Redacted    Redacted   Redacted         Redacted      Redacted          Redacted
10 Redacted Redacted Redacted Redacted Redacted Redacted Redacted                Redacted    Redacted   Redacted         Redacted      Redacted          Redacted
11 Redacted          Redacted Redacted Redacted Redacted Redacted                Redacted    Redacted   Redacted         Redacted      Redacted          Redacted
12 Redacted Redacted Redacted Redacted Redacted Redacted Redacted                Redacted    Redacted   Redacted         Redacted      Redacted          Redacted
13 Redacted Redacted Redacted Redacted Redacted Redacted Redacted                Redacted    Redacted   Redacted         Redacted      Redacted          Redacted
14 Redacted                                     Redacted Redacted                Redacted    Redacted   Redacted         Redacted      Redacted          Redacted
15 Redacted Redacted Redacted Redacted Redacted Redacted Redacted                Redacted    Redacted   Redacted         Redacted      Redacted          Redacted
                                                                                 EXHIBIT 1

        AB           AC             AD               AE               AF                   AG              AH               AI             AJ         AK
     LAST PAY   BALANCE      Garnish or       Garnish or Corp. Garnish or Corp. Assignee               State_1    Street Address     City_1       Zip Code
     DATE       WITHOUT      Corporate Name   Address1         Address2
1               INTEREST
2               Redacted     Redacted         Redacted        Redacted         Redacted                      Redacted Redacted          Redacted  Redacted
                $20,719.88   Redacted         Redacted        Redacted         The current creditor, as the  NJ       210 SYLVAN AVENUE ENGLEWOOD 07632
                                                                               assignee to whom this debt is                            CLIFF
                                                                               owed, is Palisades
                                                                               Acquisition XVI, LLC.
 3
 4              Redacted                                                       Redacted                Redacted   Redacted           Redacted     Redacted
 5              Redacted                                                       Redacted                Redacted   Redacted           Redacted     Redacted
 6              Redacted                                                       Redacted                Redacted   Redacted           Redacted     Redacted
 7              Redacted                                                       Redacted                Redacted   Redacted           Redacted     Redacted
 8   Redacted   Redacted     Redacted         Redacted        Redacted         Redacted                Redacted   Redacted           Redacted     Redacted
 9              Redacted     Redacted         Redacted        Redacted         Redacted                Redacted   Redacted           Redacted     Redacted
10   Redacted   Redacted     Redacted         Redacted        Redacted         Redacted                Redacted   Redacted           Redacted     Redacted
11              Redacted     Redacted         Redacted        Redacted         Redacted                Redacted   Redacted           Redacted     Redacted
12              Redacted     Redacted         Redacted        Redacted         Redacted                Redacted   Redacted           Redacted     Redacted
13   Redacted   Redacted                                                       Redacted                Redacted   Redacted           Redacted     Redacted
14              Redacted     Redacted         Redacted                         Redacted                Redacted   Redacted           Redacted     Redacted
15   Redacted   Redacted                                                       Redacted                Redacted   Redacted           Redacted     Redacted
